Exhibit 10.1
(MELCO CROWN ENTERTAINMENT LOGO) [d58073d5807301.gif]
Letter of Authorization
This Letter of Authorization (LOA) is made and entered on 20th June 2008 by and
between Lighting Science Group Corporation; a company incorporated under the
laws of the State of Delaware, United States of America with registered office
at Rancho Cordova Technology Center, 11390 Sunrise Gold Circle, Suite 800 Rancho
Cordova, CA 95742 (“the Contractor”) and Melco Crown (COD) Developments Ltd, a
company incorporated under the laws of Macau with registered office at Avenida
Xian Xing Hai, No 105, Zhu Kuan Building, 19th floor, A-C e K-N, Macau (“the
Employer”), hereinafter referred to jointly as the Parties.
The Employer hereby appoints and engages the Contractor to perform the scope of
services more particularly described in the Scope of services forming a part of
Attachment A attached hereto. The Employer may make changes to the scope of the
services by giving prior written notice to the Contractor. The Project involves
the development of a parcel of land on Cotai Strip, Macau into an integrated
luxury resort combining world-class entertainment, gaming, retail, dining,
conferencing facilities and accommodation.
The Employer shall pay the Contractor the fees for services (“Fees”) in such
amounts and at such times as set out in Fees and Payments forming a part of
Attachment A hereto,.
The Parties hereby acknowledge and agree that:

  (a)   the Contractor upon the making and entering of this Letter of
Authorization shall continue to provide the services authorized in this LOA and
on the basis of the terms set out herein;     (b)   they shall use their best
efforts to negotiate and execute the following agreements in the form
substantially attached:

  i.   The contract for the design, engineering, procurement and supply of LED
Systems for the Bubble Show (“the EPS Contract”) in the form attached as
Attachment B;     ii.   The contract for installation and commissioning of LED
Systems for the Bubble Show (“the Installation Contract”) in the form attached
as Attachment C; and     iii.   The Umbrella Agreement in the form attached as
Attachment D.

(Collectively, “the Agreements”).
within forty-five (45) days in good faith;

 



--------------------------------------------------------------------------------



 



(MELCO CROWN ENTERTAINMENT LOGO) [d58073d5807301.gif]

  (c)   upon executing the Agreements

  (i)   the Contractor shall provide and complete the services in accordance
with the terms agreed therein (such terms shall supersede the terms of this
Letter of Authorization with effect from the Date for Commencement for the
particular services covered in the relevant Agreement), any payments (including
the Advance Payment hereafter described) received by the Contractor under this
Letter of Authorisation shall be deemed as payments on account due to the
Contractor under the relevant Agreement and there shall be no further amounts
due and payable to the Contractor under this Letter of Authorisation (save in
relation to disputed sums (if any)); and

  (ii)   With the exception of the covenant in (c), the parties shall mutually
release each other from all obligations and liabilities under this Letter of
Authorisation.

All services performed by the Contractor under this Letter of Authorization
shall be performed by adopting the highest standards of professional acumen and
in compliance with all applicable laws, codes and regulations of the Macau
Special Administrative Region (“Macau”) and the International Building Code
2003.
The Parties agree that the following individuals will serve as representatives
on the Project and have authority to make mutually agreed decisions relating to
the services provided by the Contractor, including decisions relating to the
scope of services. Such decisions shall be evidenced in writing:

     
Employer’s Representative
  Contractor’s Representative
Geoff Benham
  Zach Gibler
Melco Crown (COD) Developments Ltd
  Lighting Science Group Corporation
8/F Centra Commercial Group
  Rancho Cordova Technology Center 11390
Brilhantismo Building
  Sunrise Gold Circle, Suite 800 Rancho
No. 159-207
  Cordova, CA 95742 Email:
Alameda Dr. Carlos D’ Assumpcao
  Zach.Gibler@lsgc.com
Macau
   
Phone: (853) 8257 2724
   

The Parties agree that this Letter of Authorisation shall terminate upon any one
or more of the following events occurring:

(1)   If the development of the Project is terminated before its completion for
whatever reason, the Employer agrees to pay the Contractor for all services
performed up to the date of termination of the Project and all approved
commitments pursuant to this Letter of Authorisation for the Project (subject to
production of the relevant invoices). The Contractor shall also be reimbursed
for all reasonable Disbursements (with supporting receipts or documents)
incurred prior to the date of termination; or

 



--------------------------------------------------------------------------------



 



(MELCO CROWN ENTERTAINMENT LOGO) [d58073d5807301.gif]

(2)   When the Agreements have been executed;

The Contractor shall register its business as a service provider with the
Direçcão dos Serviços de Finanças de Macau (“DSF”) as soon as reasonably
practicable after the date hereof for the services provided under the
Installation Contract. The Employer’s obligations to pay the Fees shall be
conditional upon the Contractor delivering to the Employer a certified true copy
of the business registration application form filed (M/l form) with DSF, bearing
acknowledgement of receipt by DSF, evidencing the registration of the Contractor
with DSF.
This Letter of Authorization and all disputes and claims arising out of or in
connection with it, shall be governed by, and construed in accordance with, the
laws of the Hong Kong Special Administrative Region (“Hong Kong”) with disputes
being resolved through arbitration in Hong Kong at the Hong Kong International
Arbitration Centre in accordance with its Domestic Arbitration Rules.
Signed: /s/ Jaya Jesudason
 
Printed Name/Title: Jaya Jesudason (Project Director — City of Dreams)
Company: Melco Crown (COD) Developments Ltd
Date: 17 JUNE 2008
Signed: /s/ GOVI RAO
 
Printed Name/Title: GOVI RAO C.E.O.
Company: Lighting Science Group Corporation
Date: 20th June ’08

 